                                            Case 3:19-cv-04305-SI Document 62 Filed 03/22/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       IN THE MATTER OF OREGON                          Case No. 19-cv-04305-SI (TSH)
                                           SEALARK, LLC.
                                   8
                                                                                            DISCOVERY ORDER
                                   9
                                                                                            Re: Dkt. No. 58
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court orders Claimants to email the redacted and unredacted text messages at issue, as

                                  14   well as the privilege log, to TSHpo@cand.uscourts.gov by March 23, 2021, so that the Court may

                                  15   conduct an in camera review. The Court orders the parties to file a joint discovery letter brief not

                                  16   to exceed five pages no later than March 29, 2021 discussing whether communications between

                                  17   joint clients while preparing to approach a lawyer for legal advice are privileged.1

                                  18          IT IS SO ORDERED.

                                  19

                                  20   Dated: March 22, 2021

                                  21
                                                                                                    THOMAS S. HIXSON
                                  22                                                                United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26

                                  27
                                       1
                                  28     At the March 22, 2021 hearing, the parties agreed that federal law governs any claim of attorney-
                                       client privilege in this case. See Fed. R. Evid. 501
